Case 0:20-cv-61608-RAR Document 31 Entered on FLSD Docket 03/23/2021 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


                                   CASE NO. 0:20-cv-61608-RAR

   TOMASA FORTANELI PONCE,

         Plaintiff,

   vs.

   WAL-MART STORE EAST, LP,

       Defendant.
   ________________________/


                               PLAINTIFF’S MOTION IN LIMINE

         The Plaintiff, TOMASA FORTANELI PONCE, by and through the undersigned counsel,

  hereby file this Motion in Limine and asks this Court for an appropriate order before

  commencement of the jury selection in this case declaring certain facts and issues to be

  inadmissible at trial. The Plaintiff respectfully requests that Defense counsel and all witnesses be

  instructed by this Court to refrain from making any mention, interrogation, or suggestion, directly

  or indirectly, in any manner whatsoever, concerning any of the matters set forth herein. Evidence

  or comments concerning these matters would prejudice the Plaintiff and improperly influence the

  jury. Sustaining objections to such questions, comments, or offers would not cure such prejudice,

  but rather reinforce the impact of such prejudicial matters on the jurors. Plaintiff asks this Court

  to prohibit the introduction of evidence at trial regarding any of the following issues and in support

  thereof states as follows:

                                    FACTUAL BACKGROUND

         1.      This is a personal injury action involving a slip and fall, which occurred on October

  7, 2019, at Defendant’s store located at 2300 West Atlantic Blvd. Pompano Beach, Florida.
                                                    1
Case 0:20-cv-61608-RAR Document 31 Entered on FLSD Docket 03/23/2021 Page 2 of 6

                                                                      CASE NO. 0:20-cv-61608-RAR


          2.      Liability is in dispute.

          3.      The Plaintiff suffered serious injuries including but not limited to injuries in her

  back, which ultimately required surgery. As a result of the incident and related surgical procedure

  and treatment, the Plaintiff now has permanent injuries.

          4.      The Plaintiff is seeking to prohibit the mention or introduction of any evidence of

  the following issues and has incorporated a memorandum of law with each.

                               I.          REFERRAL TO PHYSICIANS

          5.      Plaintiff wishes to prevent the mention or introduction of any evidence that states

  or eludes to the Plaintiff being referred to any physician or medical provider by Plaintiff's

  attorney(s). To allow this type of testimony would unfairly prejudice the Plaintiff and has little to

  no probative value to the merits of the case. See Fed.R.Evid. 403. Under Burt v. GEICO, whether

  or not an attorney referred a client to a particular doctor was held to be confidential communication

  protected by the attorney-client privilege. Burt v. GEICO, 603 So.2d 125 (Fla. 2d DCA 1992). If

  such testimony is presented to the jury, Plaintiff’s counsel will have no way to address or counter

  the evidence without getting deeper into attorney client communications. The testimony, standing

  alone, is likely to mislead the jury into believing that Plaintiff’s counsel has acted improperly, will

  thus unfairly, and unduly prejudice the Plaintiff.

    II.        TIME PERIOD UNDER WHICH PLAINTIFF ATTORNEY WAS RETAINED

          6.      Any testimony regarding the period or circumstances under which the Plaintiff

  hired an attorney. Watson v. Builders Square, 563 So.2d 721 (Fla. 4th DCA 1990).

                                    III.     UNETHICAL PRACTICE

          7.      Any comment or innuendo accusing Plaintiff’s counsel of fraud or unethical

  conduct or making any comment or innuendo implying that the case is a scheme worked up by

  Plaintiff’s attorneys and doctors. See Venning v. Roe, 616 So.2d 604 (Fla. 2nd DCA 1993) (stating
                                                   2
Case 0:20-cv-61608-RAR Document 31 Entered on FLSD Docket 03/23/2021 Page 3 of 6

                                                                    CASE NO. 0:20-cv-61608-RAR


  that comments made by defense counsel essentially accusing the medical expert of perjury and

  accusing opposing counsel of unethically committing a fraud upon the court were impermissible

  and were so highly prejudicial and inflammatory as to warrant a new trial). See also Griffith v.

  Shamrock Village, 94 So.2d 854 (Fla.1957) (finding defense counsel's statements which suggested

  perjury and collusion were improper).

                        IV.     PERSONAL OPINIONS ABOUT THE PLAINTIFF

          8.      Defendant’s witnesses and counsel should be prohibited from stating any personal

  opinions about the Plaintiff. It is fundamentally improper to state personal opinions about the

  merits of the case or credibility of the Plaintiff. Additionally, Defendant’s counsel be refrained

  from stating any opinions or making any inflammatory remarks regarding their view of the case

  and Plaintiff during any opening or closing argument. Moore v. Taylor Concrete & Supply Co.,

  Inc., 553 So.2d 787 (Fla. 1st DCA 1989); Feller v. State, 637 So.2d 911 (Fla. 1994) (error for

  expert to state her belief that victim was telling truth).

          V.      PROHIBIT THE MENTION OF PLAINTIFF’S IMMIGRAITON STATUS

          9.      The Defendant may wish to introduce the Plaintiff’s immigration status. The

  Plaintiff’s immigration status is not relevant in any way. See Fed.R.Evid. 402. Any probative

  value of the Plaintiff’s immigration status would be substantially outweighed by the unfair

  prejudice that this information would create. See Fed.R.Evid. 403.

                VI.     REQUEST TO BRING AND USE TECHNOLOGY FOR TRIAL

          10.     The Plaintiff respectfully requests undersigned counsel and counsels’ in-house trial

  courtroom technician, Daniel Carey, be allowed access to the courtroom prior to the

  commencement of the Plaintiff’s case in order to set up the following equipment; two laptops,

  HDMI cables, VGA cables, gaffer’s tape, an extension cord, a surge protector, a wireless internet

  access point, a projector screen, and any cables not previously mentioned which may be necessary
                                                    3
Case 0:20-cv-61608-RAR Document 31 Entered on FLSD Docket 03/23/2021 Page 4 of 6

                                                                    CASE NO. 0:20-cv-61608-RAR


  to connect to the Courtroom’s media equipment. Plaintiff respectfully requests access to the

  Courtroom the Friday prior to the beginning of trial to set up the equipment or provided access at

  least an hour prior to the commencement of opening statements on the first day of trial.

         11.     The Plaintiff respectfully requests permission to use all the equipment listed above

  throughout the trial and that these items may remain in the Courtroom for the duration of the trial.

         12.     The Plaintiff requests permission to bring laptops and power cables with them for

  jury selection and throughout the duration of the trial. The Plaintiff’s undersigned counsel

  respectfully request they be allowed to remove their laptops and power cables from the courtroom

  on a daily basis.

         13.     The Plaintiff requests permission to bring boxes of documents and supplies with

  them into the Courtroom for the duration of the trial.

     VII.      REQUEST FOR ADMISSIBILITY OF OPPOSING PARTY’S STATEMENT

         14.     The Plaintiff requests admissibility of a statement made by a Wal-Mart employee

  on the subject date of incident. The Plaintiff will testify that, immediately after her fall, she

  overheard a Wal-Mart employee angrily and loudly state that he “couldn’t do everything at the

  same time.” Moreover, Walfre Romero Domingo, a witness who was with the Plaintiff at the time

  of the subject fall, will testify that he saw a Wal-Mart employee who “took off his vest and threw

  it on the ground and told her that he couldn’t do everything by himself.” The video provided by

  Wal-Mart shows a young man in a company yellow vest angrily taking his vest off and agitatedly

  speaking to other Wal-Mart employees, immediately after the subject incident. Defense witness,

  Trumail King, who was acting manager at the time of the subject fall, stated that this young man

  was a Wal-Mart employee. The employee’s statement is not hearsay because it was made by

  Defendant’s employee on a matter within the scope of the employee’s responsibilities. See


                                                   4
Case 0:20-cv-61608-RAR Document 31 Entered on FLSD Docket 03/23/2021 Page 5 of 6

                                                                     CASE NO. 0:20-cv-61608-RAR


  Fed.R.Evid. 801(d)(2)(D); see also Becton v. Starbucks Corp., 491 F.Supp.2d 737 (S.D. Ohio

  2007). The Plaintiff contends that the employee’s statement is not hearsay and is admissible.

    VIII. INSTANCES OF DOMESTIC VIOLENCE BETWEEN THE PLAINTIFF AND
            WITNESS WILFRE ROMERO DOMINGO ARE INADMISSABLE


         15.     Any and all mention of instances of domestic violence between the Plaintiff,

  Tomasa Fortaneli Ponce, and witness Walfre Romero Domingo, are not relevant in any way. See

  Fed.R.Evid. 402. Any probative value associated with such information would be substantially

  outweighed by the unfair prejudice that this information would create. See Fed.R.Evid. 403. The

  Plaintiff respectfully requests that the Defendant be precluded from mentioning or eluding to

  any instances of domestic violence, in its case in chief and for impeachment purposes.

                    CERTIFICATION PURSUANT TO LOCAL RULE 7.1(3)

         Counsel for the movant certifies he has conferred with all parties or non-parties who may

  be affected by the relief sought in the motion in a good faith effort to resolve the issues raised in

  the motion. After conferring with Defense Counsel the Defendant is not opposing the following

  part of the Plaintiff’s Motion in Limine: part V. The Defendants’ counsel does not agree with the

  other remaining parts of the Plaintiff’s Motion in Limine, therefore leaving parts of the Plaintiff’s

  Motion in Limine to be argued before this Court.


                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically

   submitted on this 23rd day of March, 2021, to: Jerry D. Hamilton, Esq., William H. Edwards, Esq.,

   Suzette L. Russomanno, Esq., HAMILTON, MILLER, BIRTHISEL, LLP, 150 S.E. Second

   Avenue,      Suite     1200,     Miami,       FL     33131;      jhamilton@hamiltonmillerlaw.com;



                                                   5
Case 0:20-cv-61608-RAR Document 31 Entered on FLSD Docket 03/23/2021 Page 6 of 6

                                                           CASE NO. 0:20-cv-61608-RAR


   wedwards@hamiltonmillerlaw.com;                     srussomanno@hamiltonmillerlaw.com;

   caravena@hamiltonmillerlaw.com; bcosio@hamiltonmillerlaw.com.

                                                 RUBENSTEIN LAW, P.A.
                                                 Attorneys for Plaintiff
                                                 9130 S. Dadeland Blvd, PH
                                                 Miami, FL 33156
                                                 Tel: (305) 661-6000
                                                 Fax: (786) 472-6253
                                                 Email:       cjordi@rubensteinlaw.com
                                                         crios@rubensteinlaw.com
                                                         eservice@rubensteinlaw.com

                                                 By: _/s/ Carlos Jordi
                                                     Carlos Jordi
                                                     Florida Bar No.: 118741




                                            6
